J-S71023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

ROBERT STEVEN THOMPSON, JR.

                            Appellant                 No. 3604 EDA 2015


            Appeal from the Judgment of Sentence October 29, 2015
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0003334-2014


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD, J.*

JUDGMENT ORDER BY PANELLA, J.                    FILED NOVEMBER 29, 2016

        Appellant, Robert Steven Thompson, Jr., appeals from the judgment of

sentence entered after he was convicted of disorderly conduct, possession of

marijuana, and harassment. However, Thompson’s counsel concedes that

the post-sentence motion and notice of appeal were untimely filed. Counsel

requests, in the interests of justice, that we nevertheless treat this appeal as

timely. This we cannot do. See Commonwealth v. Burks, 102 A.3d 497,

500 (Pa. Super. 2014).

        Here, as in Burks, there was no fraud or breakdown in the court’s

operation, merely a mistake by counsel. We have no authority to excuse


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S71023-16


Thompson’s    untimely    notice   of   appeal,   and   therefore   quash.   Thus,

Thompson’s motion to proceed pro se is moot.

     Appeal quashed. Motion to proceed pro se denied as moot.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2016




                                        -2-